Appellant assails the correctness of our judgment transferring appeal in this case to the Supreme Court on the ground that the judgment of the lower court could not be split for purpose of appeal. We have not been convinced by the forceful brief of counsel, in support of this application, that we have erred, and adhere to our judgment transferring the case to the Supreme Court on the grounds by us assigned. However, after checking over the amounts in contest, from standpoint of appellant and appellee, we find that the aggregate thereof, when judgment of the lower court was signed and now, is in excess of $2,000, exclusive of interest; and, for this primary reason, this court is without jurisdiction ratione materiæ. In considering the case originally, we addressed ourselves solely to the question of appellant's right to appeal from only part of the judgment against it. We raised the question on our own motion, and were therefore without brief of either side to assist us.
There are in dispute in the case the following items sued for, viz.: Penalties of 3 per cent. per month on the principal sum of the judgment, or $3,604; attorney's fees; and $760.34 of said principal sum.
These penalties date from April 15, 1935. Judgment was signed February 5, 1936; nine months and twenty days intervened between these dates. Attorney's fees of $1,000 were sued for, a fee of $350 was awarded, and in this court increase in the amount to $500 is prayed for. The following tabulation discloses the items with amounts in contest:
  Penalty of 3% per month on
    $3604.00, for 9 mos. and 20 days   $987.74
  Principal sum ....................    760.34
  Attorney's fees ..................   1000.00
                                      ________
                                      $2748.08

Should we only consider for jurisdictional purposes the amount of attorney's fees allowed by the lower court, or the amount claimed by appellee in this court, the total sum in dispute, in either case, would still exceed two thousand dollars.
For the reasons herein assigned, the application for rehearing is denied. *Page 415